Case 1:17-cv-05001-MKB-RML Document 52 Filed 07/02/20 Page 1 of 12 PageID #: 1664



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------X
  DIEGO RIGOBERTO MANZANARES,
  ROBERTO MACIAS LOPEZ, and
  DIEGO ORDONEZ VASQUEZ,
                                                                      REPORT AND
                                     Plaintiffs,                      RECOMMENDATION
                                                                      17 CV 5001 (MKB)(RML)
          -against-

  YOUR FAVORITE AUTO REPAIR &
  DIAGNOSTIC CENTER, INC., BAY PARKWAY
  SUPER CLEAN CAR WASH INC., AUTO
  MAINTENANCE SALES & SERVICE CAR
  WASHING & DETAILING, INC., and
  ANTHONY BOUMOUSSA,

                                      Defendants.
  ----------------------------------------------------------------X
  LEVY, United States Magistrate Judge:

                   By Memorandum and Order dated December 10, 2018, the Honorable Margo K.

  Brodie, United States District Judge, adopted my Report and Recommendation dated November

  7, 2018 (the “R&R”) and issued a default judgment against defendants Your Favorite Auto

  Repair & Diagnostic Center, Inc. (“YFA”), Auto Maintenance Sales & Service Car Washing &

  Detailing, Inc. (“AMS”), and Anthony Boumoussa (collectively, “defendants”). On December

  12, 2018, the Clerk of the Court entered a judgment awarding plaintiff Diego Rigoberto

  Manzanares $81,294.50, plaintiff Diego Ordonez Vasquez $53,070.11, and plaintiff Roberto

  Macias Lopez $63,024.93, plus post-judgment interest pursuant to 28 U.S.C § 1961(a).

  Familiarity with the procedural history and underlying facts of this case is assumed.

                   On December 17, 2018, defendants’ counsel appeared and notified plaintiffs and

  the court of defendants’ intent to move to vacate the default. After both sides requested and

  received extensions of time, defendants filed their fully-briefed motion on May 20, 2019. Judge
Case 1:17-cv-05001-MKB-RML Document 52 Filed 07/02/20 Page 2 of 12 PageID #: 1665



  Brodie referred it to me on October 23, 2019, and after again granting a number of adjournment

  requests, I conducted a hearing on February 20 and 25, 2020. (See Transcripts of Hearing, Dkt.

  Nos. 49, 51.) For the reasons stated below, I respectfully recommend that defendants’ motion to

  vacate be denied.

                                            DISCUSSION

         A. Standard on a Motion to Vacate to Default

                 Defendants move to vacate the default judgment under Federal Rules of Civil

  Procedure 55(c) and 60(b), arguing that they were never served with the summons and

  complaint. If defendants were not served with the complaint, as they claim, the default judgment

  would be void for lack of personal jurisdiction and would have to be vacated. See United States

  v. Kadoch, No. 96 CV 4720, 2011 WL 2680510, at *2 (E.D.N.Y. June 10, 2011), report and

  recommendation adopted, 2011 WL 2680362 (E.D.N.Y. July 8, 2011); see also Sartor v.

  Toussaint, 70 F. App’x 11, 13 (2d Cir. 2003) (“A judgment is void for lack of personal

  jurisdiction over the defendant where service of process was not properly effected.”); Copelco

  Capital v. Gen. Consul of Bolivia, 940 F. Supp. 93, 94 (S.D.N.Y. 1996) (“A court may not

  properly enter a default judgment unless it has jurisdiction over the person of the party against

  whom the judgment is sought, ‘which also means that he must have been effectively served with

  process.’” (quoting 10 Charles Alan Wright, et al., FEDERAL PRACTICE AND PROCEDURE:

  CIVIL § 2682, at 407 (2d ed. 1983))).

                 The decision whether to vacate a default judgment is “addressed to the sound

  discretion of the district court.” New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005) (quoting

  State St. Bank & Tr. Co. v. Inversiones Errazuriz Limitada, 347 F.3d 158, 166 (2d Cir. 2004)).

  In deciding a motion to vacate a default judgment under Rule 60(b), “the district court is to be



                                                   2
Case 1:17-cv-05001-MKB-RML Document 52 Filed 07/02/20 Page 3 of 12 PageID #: 1666



  guided principally by three factors: (1) whether the default was willful, (2) whether the defendant

  demonstrates the existence of a meritorious defense, and (3) whether, and to what extent,

  vacating the default will cause the nondefaulting party prejudice.” S.E.C. v. McNulty, 137 F.3d

  732, 738 (2d Cir. 1998). These are the same factors courts consider on a motion to set aside an

  entry of default under Rule 55(c), but “courts apply the factors more rigorously in the case of a

  default judgment because the concepts of finality and litigation repose are more deeply

  implicated in [that] action.” Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993)

  (citation omitted). A defendant’s failure to meet one of these factors will generally not defeat a

  motion to vacate default if the other factors weigh in favor of setting aside the default.

  Strulowitz v. Flavor Boutique 796 Inc., No. 18 CV 8382, 2020 WL 2749564, at *2 (S.D.N.Y.

  May 26, 2020) (citing Sea Hope Navigation Inc. v. Novel Commodities SA, 978 F. Supp. 2d

  333, 341 (S.D.N.Y. 2013) (collecting cases)). I will address each factor in turn.

                 1.   Willfulness

                 Whether the defendants’ default was “willful” is the most important factor the

  court must consider on a motion to vacate a default judgment. See De Curtis v. Ferrandina, 529

  F. App’x 85, 86 (2d Cir. 2013) (“Of these factors, willfulness carries the most weight.”); Gil v.

  Frantzis, No. 17 CV 1520, 2019 WL 4784674, at *5 (E.D.N.Y. Oct. 1, 2019) (same). “[I]n

  general, courts should not set aside a default that is found to be willful.” Star Asia Int’l, Inc. v.

  Old Dominion Footwear, Inc., No. 18 CV 4741, 2019 WL 2371632, at *1 (S.D.N.Y. June 5,

  2019) (concluding that the default was willful and therefore declining to examine the other

  factors in the analysis) (citing SEC v. Risman, 7 F. App’x 30, 31 (2d Cir. 2001)). Willfulness

  requires more than negligence or carelessness – courts will find a default willful where a

  litigant’s conduct is “egregious” or “not satisfactorily explained.” McNulty, 137 F.3d at 738.



                                                     3
Case 1:17-cv-05001-MKB-RML Document 52 Filed 07/02/20 Page 4 of 12 PageID #: 1667



  However, “a finding of bad faith is [not] a necessary predicate to concluding that a defendant

  acted ‘willfully.’” Gucci Am., Inc. v. Gold Ctr. Jewelry, 158 F.3d 631, 635 (2d Cir. 1998).

  Instead, to find that a default was willful, “it is sufficient to conclude that the defendant defaulted

  deliberately.” Bricklayers & Allied Craftworkers Local 2 v. Moulton Masonry & Constr., LLC,

  779 F.3d 182, 187 (2d Cir. 2015) (internal quotation marks omitted).

                 Here, defendants attempt to explain their default by claiming they were not served

  with the summons and complaint and did not have notice of the action. If they cannot support

  that contention, their default will be considered willful. See Nana v. Le Viking LLC, No. 17 CV

  928, 2020 WL 3182769, at *3 (S.D.N.Y. June 15, 2020) (where it is shown that a defendant is

  aware of the action pending against him, that defendant is deemed to have acted willfully if he

  fails to file a responsive pleading) (citing Bricklayers & Allied Craftworkers, 779 F.3d at 186-

  87).

                 Service of process in a federal action is governed by Rule 4 of the Federal Rules

  of Civil Procedure. Under Federal Rule 4(e), a plaintiff may serve an individual by “following

  state law for serving a summons in an action brought in courts of general jurisdiction in the state

  where the district court is located or where service is made” or by “leaving a copy of [the

  summons and complaint] at the individual’s dwelling or usual place of abode with someone of

  suitable age and discretion who resides there.” FED. R. CIV. P. 4(e)(1), (2)(B). Thus, the court

  looks to the New York Civil Practice Law and Rules, which enumerate several ways by which

  proper service can be effectuated. Under N.Y. C.P.L.R. § 308, in addition to personal service, a

  plaintiff can serve an individual through a combination of delivery and mail. Section 308(2)

  provides that an individual may be served “by delivering the summons within the state to a

  person of suitable age and discretion at the [person’s] actual place of business . . . and by either



                                                    4
Case 1:17-cv-05001-MKB-RML Document 52 Filed 07/02/20 Page 5 of 12 PageID #: 1668



  mailing the summons to the person to be served at his or her last known residence . . . or [ ]

  actual place of business . . . .” N.Y. C.P.L.R. § 308(2). “New York courts have construed ‘actual

  place of business to include (1) a place where the defendant regularly transacts business, or (2)

  an establishment that the defendant owns or operates, where there is a ‘clear identification of the

  work performed by [him] with that place of business.’” Velez v. Vassallo, 203 F. Supp. 2d 312,

  325 (S.D.N.Y. 2002) (quoting King v. Galluzzo Equip. & Excavating, Inc., No. 00 CV 6247,

  2001 WL 1402996, at *4 (E.D.N.Y. Nov. 8, 2001)).

                  Further, according to Rule 4, “[u]nless federal law provides otherwise or the

  defendant’s waiver has been filed, a domestic . . . corporation . . . [can] be served . . . in a judicial

  district of the United States . . . by delivering a copy of the summons and of the complaint to an

  officer, a managing or general agent, or any other agent authorized by appointment or by law to

  receive service of process and—if the agent is one authorized by statute and the statute so

  requires—by also mailing a copy of each to the defendant.” FED. R. CIV. P. 4(h)(1)(B). Rule 4

  also provides, however, that service may be effected by “following state law . . . [of] the state

  where the district court is located. . . . ” FED. R. CIV. P. 4(e)(1). Section 306 of the New York

  Business Corporation law provides that:

                  [s]ervice of process on the secretary of state as agent of a domestic
                  or authorized foreign corporation shall be made by personally
                  delivering [all necessary documents] to . . . the secretary of state or
                  a deputy, or with any person authorized by the secretary of state to
                  receive such service, at the office of the department of state in the
                  city of Albany. . . . Service of process on such corporation shall be
                  complete when the secretary of state is so served.

  N.Y. BUS. CORP. L. § 306(b)(1). Thus, a corporation registered to do business in New York

  may be served by proper service on the New York Secretary of State. An affidavit by a service

  processor is prima facie evidence that service occurred by the method stated. Old Republic Ins.



                                                     5
Case 1:17-cv-05001-MKB-RML Document 52 Filed 07/02/20 Page 6 of 12 PageID #: 1669



  Co. v. Pacific Fin. Servs. of Am., Inc., 301 F.3d 54, 57 (2d Cir. 2002).

                 Applying these standards, the record establishes that service on defendants was

  proper. The corporate defendants, YFA and AMS, were effectively served under Section 306 of

  the Business Corporation Law when a copy of the summons and complaint was delivered to the

  New York Secretary of State. 1 (See Affidavits of Service of Scott J. Schuster, sworn to Sept. 8,

  2017, Dkt. Nos. 6, 8.)

                 The record also shows that the individual defendant, Anthony Boumoussa, was

  properly served with the pleadings via copies left with a person of suitable age and discretion at

  his place of business, followed by a copy mailed to his business address as required under N.Y.

  C.P.L.R. § 308(2). (See Affidavit of Service of Denise Lewis, sworn to Sept. 21, 2017, Dkt. No.

  9.) At the hearing, Ms. Lewis, a licensed and experienced process server, testified credibly that

  she hand-delivered the summons and complaint to an adult employee at Mr. Boumoussa’s

  business on September 21, 2017 at 8:33 a.m. (See Transcript of Hearing, dated Feb. 22, 2020,

  Dkt. No. 51 (“2/22/20 Tr.”), at 8-9.) She stated that when she arrived at defendants’ business

  address, 7017 Bay Parkway in Brooklyn, she took a digital photograph and uploaded it to an app

  on her cell phone, which recorded the date, time, and exact location by GPS. (Id. at 5-6, 21; see


  1
    Defendants claim that they received notification from the New York Secretary of State that the
  mailing to defendant YFA was returned by the U.S. Postal Service as undeliverable and marked
  “Attempted Unknown.” (See Declaration of Irene Sinayskaya, Esq., dated Apr. 15, 2019
  (“Sinayskaya Decl.”), Dkt. No. 44-1, Ex. R.) However, by defendant Boumoussa’s admission,
  AMS is the only active entity. (See Affidavit of Anthony Boumoussa, sworn to Jan. 25, 2019
  (“Boumoussa Aff.”), Dkt. No. 44-1, ¶ 5; see also Defendants’ Memorandum of Law, dated Apr.
  15, 2019, Dkt. No. 44-1, at 1 (“Auto Maintenance Sales & Service Car Washing & Detailing,
  Inc. is the parent company under who’s [sic] name all business is conducted, Your Favorite Auto
  Repair & Diagnostic Center, Inc., Bay Parkway Super Clean Car Wash Inc. are sister companies
  that exist only in name. Defendant Corporations are all located on the same premises, at 7017
  Bay Parkway, Brooklyn, NY 11204.”) Regardless, I find that plaintiffs properly served the
  Secretary of State; the court will not speculate as to why the postal service may have been unable
  to deliver the summons and complaint to YFA.


                                                   6
Case 1:17-cv-05001-MKB-RML Document 52 Filed 07/02/20 Page 7 of 12 PageID #: 1670



  also Declaration of William Cafaro, Esq., dated May 13, 2019 (“Cafaro Decl.”), Dkt. No. 44-2,

  Exs. 17, 18.) Ms. Lewis then entered the office and handed the summons and complaint to a

  female employee, who refused to give her name but said she was authorized to receive the

  papers. (2/25/20 Tr. at 6-7, 34-35.) After she completed the service of process, Ms. Lewis noted

  it in her logbook, as required by her employer. (See id. at 10-13, 37, Pl.’s Ex. 5.) Later in the

  day, she returned to her company’s office and signed an affidavit of service. (Id. at 13-15.)

                 In addition, plaintiffs’ counsel, William Cafaro, testified at the hearing that he

  personally served defendant Anthony Boumoussa with the motion for default judgment on May

  23, 2018 outside of his place of business. (See Transcript of Hearing, dated Feb. 20, 2020

  (“2/20/20 Tr.”), Dkt. No. 49, at 59-75, Ex. 2; see also Cafaro Decl., Ex. 22.) Mr. Cafaro

  recognized Mr. Boumoussa from a previous case in this court, and Mr. Boumoussa answered to

  his name. (2/20/20 Tr. at 60.) Mr. Cafaro stated under oath, as an officer of the court, that he

  handed Mr. Boumoussa a large binder containing the default submissions and all exhibits, and

  informed him of the date of the inquest hearing in this case. 2 (Id. at 60-61; see also Affidavit of

  Service of William Cafaro, Esq., sworn to June 14, 2018, Dkt. No. 25.)

                 Mr. Boumoussa denies having been served with the summons and complaint or

  having received any documents relating to this case. (See 2/20/20 Tr. at 85-87.) He testified that

  on May 23, 2018 he was at his farm in Delaware County, New York, where he was burying his




  2
    As reflected on the docket sheet, on November 8, 2018 my chambers also mailed copies of the
  R&R via first class mail to all defendants at 7017 Bay Parkway, Brooklyn, N.Y. 11204.
  Defendants filed no objections, even though Mr. Boumoussa admits to having received the R&R
  in the mail. (See Boumoussa Aff. ¶ 10.)



                                                    7
Case 1:17-cv-05001-MKB-RML Document 52 Filed 07/02/20 Page 8 of 12 PageID #: 1671



  deceased horse. 3 (Id. at 88-89.) He denied that Mr. Cafaro personally served him with legal

  papers on that date. (Id. at 91-92.) Mr. Boumoussa’s employee, Zineb Baghdadi, also testified

  that she never received any legal papers regarding this case, either in person or by mail, and that

  she was the only person authorized to receive mail. (Id. at 12-13, 43.) However, Mr.

  Boumoussa testified that he employs approximately fifteen people (id. at 93), and Ms. Baghdadi

  stated that in 2017 there were two other female employees working for Mr. Boumoussa (id. at

  39), although there were so many female employees “that comes in and comes out [sic]” that she

  could not keep track of their names (id. at 40). Therefore, assuming Ms. Baghdadi’s veracity, it

  is probable that another female employee accepted the summons and complaint.

                  Having reviewed the submissions, the documents, and all of the live testimony, I

  find that defendants were properly served with the complaint in this case, and that their default

  was willful. Mr. Boumoussa’s less than credible testimony was insufficient to overcome

  plaintiffs’ highly reliable evidence that defendants were served with the complaint and did

  receive notice of this matter. 4



  3
    Mr. Boumoussa claims that he hired D&D Excavating, Inc. to dig a large gravesite for his
  horse on that day. He has submitted an invoice from D&D Excavating, Inc. dated May 23, 2018.
  (2/20/20 Tr. at 89, Defs.’ Ex. 8; Sinayskaya Decl., Ex. M.) To the extent this document is
  admissible, it does not support Mr. Boumoussa’s claim that he was not in Brooklyn on May 23,
  2018. At most, it shows that he was billed for excavating services on that date. Regardless,
  defendants submitted no other evidence, such as credit card statements or witness testimony, to
  show that Mr. Boumoussa was in Delaware County on May 23, 2018.
  4
    The court may dismiss a defendant’s denial of service “when there is ‘ample evidence from
  which [to] conclude that [the defendant’s] statements [denying receipt of service] lack[ ]
  credibility.’” De Curtis, 529 F. App’x at 86 (alterations in original) (quoting Old Republic Ins.
  Co, 301 F.3d at 58. See also Bergman v. Kids By the Bunch Too, Ltd., No. 14 CV 5005, 2018
  WL 1402249, at *5 (E.D.N.Y. Feb. 16, 2018), report and recommendation adopted, 2018 WL
  1401324 (E.D.N.Y. Mar. 20, 2018) (stating that an individual’s personal recollection regarding
  service is insufficient to rebut documentary evidence kept in the regular course of business)
  (citation omitted). I note that Mr. Boumoussa has been found lacking in credibility in another
                                                                        (Continued….)
                                                   8
Case 1:17-cv-05001-MKB-RML Document 52 Filed 07/02/20 Page 9 of 12 PageID #: 1672



                 2. Meritorious Defense

                 “Despite any meritoriousness of an anticipated defense, a default judgment should

  not be vacated if the default was willful.” Hernandez v. La Cazuela de Mari Rest., Inc., 538 F.

  Supp. 2d 528, 534 (E.D.N.Y. 2007) (citing Action S.A. v. Marc Rich & Co., 951 F.2d 504, 507

  (2d Cir. 1991)). Although I have found defendants’ default willful, I will briefly address the

  remaining elements in the interest of completeness.

                 A defense is considered meritorious if the evidence submitted “would constitute a

  complete defense.” Enron Oil Corp., 10 F.3d at 98; see also McNulty, 137 F.3d at 740 (same).

  To establish the existence of a meritorious defense, “the defendant ‘need not conclusively

  establish the validity of the defense(s) asserted.’” OneWest Bank, N.A. v. Ruiz, No. 14 CV

  3207, 2018 WL 1318983, at *3 (E.D.N.Y. Mar. 13, 2018) (quoting Davis v. Musler, 713 F.2d

  907, 916 (2d Cir. 1983)); see also Am. Alliance Ins. Co. v. Eagle Ins. Co., 92 F.3d 57, 61 (2d

  Cir. 1996) (explaining that the defense “need not be ultimately persuasive at this stage.”).

  Rather, the defense presented must “give the factfinder some determination to make.” Am.

  Alliance Ins. Co., 92 F.3d at 61. Nonetheless, a defendant must do more than offer “conclusory

  assertions” in an affidavit or simply “dispute the amount of damages.” Bricklayers & Allied

  Craftworkers, 779 F.3d at 187.

                 Defendants first argue that plaintiffs, who worked as auto mechanics, are exempt

  from the FLSA’s overtime requirement. (See Defendants’ Memorandum of Law, dated Apr. 15,

  2019 (“Defs.’ Mem.”), Dkt. No. 44-1, at 11-13 (citing Encino Motorcars, LLC v. Navarro, 138

  S. Ct. 1134 (2018)). However, as explained in the R&R, the mechanics exemption applies only


  FLSA case brought against him and his companies in this court. See Ayala v. Your Favorite
  Auto Repair & Diagnostic Ctr., Inc., No. 14 CV 5269, 2016 WL 5092588, at *6 (E.D.N.Y. Sept.
  19, 2016).


                                                   9
Case 1:17-cv-05001-MKB-RML Document 52 Filed 07/02/20 Page 10 of 12 PageID #: 1673



   to mechanics working for an employer that primarily sells vehicles. (See R&R at 5 n.2 (citing 29

   U.S.C. § 213(b)(10)(A) (exempting “any salesman, partsman, or mechanic primarily engaged in

   selling or servicing automobiles, trucks, or farm implements, if he is employed by a

   nonmanufacturing establishment primarily engaged in the business of selling such vehicles or

   implements to ultimate purchasers.”)). Here, defendants do not claim that they operate a

   dealership, but state that they are primarily engaged in washing, repairing, and servicing

   vehicles. (See Affidavit of Anthony Boumoussa, sworn to Jan. 25, 2019, Dkt. No. 44-1, ¶ 3

   (“Defendants … are New York corporations operating as auto-repair shops that specialize in

   maintaining and repairing motor-vehicles.”) Thus, the exemption does not apply, and even if it

   did, it would not provide a defense to plaintiffs’ minimum wage claims.

                  Regardless, I find that defendants have met the low threshold necessary to satisfy

   this factor. They have presented some evidence, in the form of employee time cards, that

   plaintiffs were paid hourly minimum wages and overtime pay for all of their work. (See

   Declaration of Irene Sinayskaya, Esq., dated Apr. 15, 2019 (“Sinayskaya Decl.”), Dkt. No. 44-1,

   Exs. J, K, L.) A defense that the plaintiff was properly paid, supported by time and pay records,

   is a meritorious defense. See Carrasco v. Acropol Rest. Corp., No. 18 CV 7883, 2019 WL

   2325556, at *4 (S.D.N.Y. May 31, 2019) (citing Llolla v. Karen Gardens Apartment Corp., No.

   12 CV 1356, 2016 WL 233665, at *4 (E.D.N.Y. Jan. 20, 2016)). Thus, defendants have made an

   adequate showing that the court would have some determination to make. 5

                  3. Prejudice

                  “Delay standing alone does not establish prejudice.” Enron Oil Corp., 10 F.3d at


   5
     It bears noting, however, that defendants’ showing is marginal, as they have not submitted their
   financial record books or tax records to support their payroll evidence, and plaintiffs contest the
   accuracy of the time cards.


                                                   10
Case 1:17-cv-05001-MKB-RML Document 52 Filed 07/02/20 Page 11 of 12 PageID #: 1674



   98. Similarly, “costs incurred with respect to countering a defendant’s motion to vacate do not

   constitute prejudice.” Ruiz, 2018 WL 1318983, at *3 (citation and internal quotation marks

   omitted). Instead, a plaintiff opposing a motion to vacate a default must show “‘that delay will

   result in the loss of evidence, create increased difficulties of discovery, or provide greater

   opportunity for fraud and collusion.’” Id. (quoting Davis, 713 F.2d at 916).

                  Here, it would be prejudicial to plaintiffs to vacate the judgment. Plaintiffs and

   their counsel have expended considerable time and money in bringing this action, including

   preparing for and making court appearances, going to the trouble of assembling evidence in

   support of a default motion, and appearing in court and testifying at an inquest on damages. The

   matter has been pending for nearly three years, and the passage of time makes it likely that

   evidence will be more difficult to locate now. It would be unjust to make plaintiffs start over

   again after their many efforts and attorney time expended on this case over that period. See

   Nana, 2020 WL 3182769, at *3.




                                                    11
Case 1:17-cv-05001-MKB-RML Document 52 Filed 07/02/20 Page 12 of 12 PageID #: 1675



                                               CONCLUSION

                   Two of the three factors weigh against vacating the default: the default was

   willful, and plaintiffs are likely to suffer prejudice if the default judgment is set aside. I therefore

   respectfully recommend that the motion of defendants Your Favorite Auto Repair & Diagnostic

   Center, Inc., Auto Maintenance Sales & Service Car Washing & Detailing, Inc., and Anthony

   Boumoussa to vacate the default judgment against them be denied. Any objections to this report

   and recommendation must be filed electronically within fourteen (14) days. Failure to file

   objections within the specified time waives the right to appeal the district court’s order. See 28

   U.S.C. § 636(b)(1); FED. R. CIV. P. 72, 6(a).

                                                           Respectfully submitted,


                                                           _________/s/________________
                                                           ROBERT M. LEVY
                                                           United States Magistrate Judge

   Dated: Brooklyn, New York
          July 2, 2020




                                                     12
